DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 06-16-21.
Claims 5-10 are amended.
Claims 1-4 and 11-13 are canceled.

Allowable Subject Matter	
Claims 5-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5-10 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 5 in combination as claimed, including:
a display panel including a plurality of signal pads and one or more dummy pads interposed between a first pair of the signal pads that are adjacent one another, where no dummy pad is interposed between a second pair of the signal pads that are adjacent one another; and at least one flexible wiring board including a driving chip for providing a plurality of signals to the signal pads, wherein the driving chip is configured to provide a first signal among the plurality of signals to a first signal pad of the first pair, a second signal among the plurality of signals to a second signal pad of the first pair, a third signal among the plurality of signals to a first signal pad of the second pair, and a fourth signal 
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 5 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848